             Case 2:19-cr-00243-JCC Document 15 Filed 02/14/20 Page 1 of 4




 1                                                        The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         NO. CR19-243 JCC
11
                                  Plaintiff
12
13                                                      GOVERNMENT’S RESPONSE TO
                       v.
                                                        DEFENDANT’S MOTION TO MODIFY
14
      NICHOLAS “NIKKI” ARMSTRONG,                       CONDITIONS OF RELEASE
15
                            Defendant.
16
17
18            The United States of America, by and through Brian T. Moran, United States

19 Attorney for the Western District of Washington, and Marie M. Dalton, Assistant United
20 States Attorney, files this response in opposition to Defendant Nicholas “Nikki”
21 Armstrong’s Motion to Modify Conditions of Release (Dkt. 14). The motion requests the
22 Court to direct the U.S. Probation Office not to test for the defendant’s use of marijuana
23 in order to allow the defendant to use prescribed medical marijuana. As detailed below,
24 regardless of the bona fides of Ms. Armstrong’s medical condition or her registered nurse
25 practitioner’s belief that medical marijuana may be beneficial, federal law forecloses this
26 request and the motion should be denied.
27
28
     RESPONSE TO MOTION TO MODIFY CONDITIONS                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     CR19-243 JCC / ARMSTRONG - 1                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                 Case 2:19-cr-00243-JCC Document 15 Filed 02/14/20 Page 2 of 4




 1                                                      ARGUMENT
 2            Federal law is clear: the possession and use of marijuana—regardless of claimed
 3 medical necessity—is a crime. As a result, Ms. Armstrong asks this Court for permission
 4 to do what federal law forbids. Under the Controlled Substances Act (“CSA”), the
 5 possession of marijuana—even for medical use—is a crime. As a Schedule I substance,
 6 federal law categorizes marijuana as one for which there is “no currently accepted
 7 medical use in treatment” and a “lack of accepted safety for use . . . under medical
 8 supervision.” 21 U.S.C. § 812(b)(1)(B)-(C), (c). As such, its manufacture, distribution,
 9 and possession are proscribed save for one exception—government-approved research
10 projects. Id. § 823(f); see also United States v. Oakland Cannabis Buyers’ Cooperative,
11 532 U.S. 483, 490 (2001). Possession of marijuana—even though sometimes legal in
12 Washington and even with an otherwise lawfully obtained medical prescription—is thus
13 a federal crime. 21 U.S.C. § 844.1
14            Ms. Armstrong does not cite to or present any authority for a contrary view. And
15 in fact, courts have routinely rejected requests such as the one in the instant case. See,
16 e.g., United States v. Pai, 187 F. App’x 719, 721 (9th Cir. 2006) (finding no abuse of
17 discretion in district court’s prohibition on the use of medical marijuana while on
18 supervised release); United States v. Meshulam, 2015 WL 894499, at *4 (S.D. Fla. Mar.
19 3, 2015) (denying defendant’s request to use medical marijuana while on pre-trial
20 release); United States v. Harvey, 794 F. Supp. 2d 1103, 1106-07 (S.D. Cal. 2011)
21 (finding defendant’s use of marijuana under California’s medical marijuana regime
22 constituted a violation of defendant’s conditions of supervision); United States v. Small,
23 2010 WL 4922510, at *2 (D. Mont. Nov. 29, 2010) (refusing to modify conditions of pre-
24 trial release to allow use of medical marijuana by defendant with medical marijuana card
25 issued by Montana); United States v. Hicks, 722 F. Supp. 2d 829, 837 (E.D. Mich. 2010)
26
27   1
       Washington’s legalization of marijuana cannot supplant Congress’s contrary directives.
28   Gonzalez v. Raich, 545 U.S. 1, 27 (2005) (“The Supremacy Clause unambiguously provides that if there
     is any conflict between federal and state law, federal law shall prevail.”)
       RESPONSE TO MOTION TO MODIFY CONDITIONS                                                UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
       CR19-243 JCC / ARMSTRONG - 2                                                             SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
             Case 2:19-cr-00243-JCC Document 15 Filed 02/14/20 Page 3 of 4




 1 (finding possession of marijuana pursuant to medical marijuana law in Michigan violated
 2 defendant’s conditions of supervised release); United States v. Friel, 699 F. Supp. 2d 328,
 3 331 (D. Me. 2010) (declining to modify defendant’s supervised release to permit the use
 4 of medical marijuana notwithstanding Maine’s medical marijuana law).
 5         Accordingly, this Court should deny Ms. Armstrong’s motion.
 6
 7         DATED this 14th day of February, 2020.
 8
                                                    Respectfully submitted,
 9
10                                                  BRIAN T. MORAN
                                                    United States Attorney
11
12
                                                    /s/ Marie M. Dalton__________
13
                                                    MARIE M. DALTON
14                                                  Assistant United States Attorney
                                                    700 Stewart Street, Suite 5220
15
                                                    Seattle, Washington 98101-1271
16                                                  Telephone: (206) 553-1511
                                                    Fax:         (206) 553-0755
17
                                                    E-mail: Marie.Dalton2@usdoj.gov
18
19
20
21
22
23
24
25
26
27
28
     RESPONSE TO MOTION TO MODIFY CONDITIONS                             UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     CR19-243 JCC / ARMSTRONG - 3                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:19-cr-00243-JCC Document 15 Filed 02/14/20 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that February 14th, 2020, I have electronically filed the foregoing
 3
     with the Clerk of Court using the CM/ECF system which will send notification of such
 4
     filing to the attorney(s) of record for the defendant(s).
 5
 6
 7                                                       /s/ Marwa Hirmendi
                                                         MARWA HIRMENDI
 8
                                                         Legal Assistant
 9                                                       United States Attorney’s Office
                                                         700 Stewart Street, Suite 5220
10
                                                         Seattle, Washington 98101-1271
11                                                       Phone: (206) 553-4750
                                                         FAX: (206) 553-0882
12
                                                         E-mail: Marwa.Hirmendi@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      RESPONSE TO MOTION TO MODIFY CONDITIONS                              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      CR19-243 JCC / ARMSTRONG - 4                                           SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
